


109 HR 5869 IH: To temporarily increase assistance for United States

U.S. House of Representatives
2006-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5869
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2006
			Mr. McDermott (for
			 himself, Mr. Levin, and
			 Mr. Cardin) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To temporarily increase assistance for United States
		  citizens evacuated from foreign crises.
	
	
		1.Short titleThis Act may be cited as the Lebanon
			 Evacuation Assistance Act.
		2.Temporary
			 increase in assistance for United States citizens evacuated from foreign
			 crisesSection 1113(d) of the
			 Social Security Act (42 U.S.C. 1313(d)) is amended by inserting , and
			 ending before October 1, 2005, $6,000,000 during the fiscal year beginning on
			 October 1, 2005, and ending on September 30, 2006, and $1,000,000 during any
			 fiscal year beginning after September 30, 2006 before the period.
		
